Citation Nr: 0919764	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  00-18 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for gastroenteritis.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993, including service in Southwest Asia during Operations 
Desert Shield and Storm from August 1991 to November 1991. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in May 2004 
for further development of the record.


FINDINGS OF FACT

1.  The Veteran had a psychiatric pathology at the time of 
his enlistment for active military service.

2.  The Veteran's pre-existing psychiatric pathology is shown 
to have increased in severity beyond the natural progression 
during the period of active service.

3.  The Veteran's service-connected gastroenteritis is shown 
to be more nearly approximated by moderate symptoms with 
frequent episodes of bowel disturbance with abdominal 
distress.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the pre-existing psychiatric pathology was aggravated 
by active service resulting in an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).  

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for assignment of a 10 percent 
evaluation, but not higher, for the service-connected 
gastroenteritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7319 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and Court cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a February 2009 Supplemental 
Statement of the Case.  The RO has taken all necessary steps 
to both notify the Veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was fully 
notified of his gastroenteritis disability evaluation and the 
effective date for that evaluation in the appealed rating 
decision.  Given the action taken herein, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award for service connection for the psychiatric disorder.  
Id.


Finally, with regard to this increased evaluation claim, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  In Vazquez-Flores, 
the Court found that at a minimum adequate VCAA notice 
requires that a claimant be notified of the following four 
items to substantiate a claim for increased evaluation.  
First, the claimant must provide, or ask the VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Second, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letter did not 
provide the type of notification set forth in Vazquez-Flores.  
As such, the Veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disability on his everyday life in support of his claim 
during his multiple VA examinations.  Additionally, he 
submitted voluminous VA treatment records in conjunction with 
his claim.  These actions reflect actual knowledge of the 
evidence necessary to substantiate his claim, namely evidence 
showing that his service-connected gastroenteritis had gotten 
worse.

Moreover, the multiple VA examinations involved a discussion 
of gastroenteritis symptoms, paralleling the relevant 
diagnostic criteria.  The discussions of these symptoms 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim for increase.

For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Prior to the Veteran's entrance into the military, a private 
treatment record documented his hospitalization for diagnosed 
major depressive episode with melancholia and possibly 
identity disorder.  The Veteran also had diagnosed 
developmental arithmetic disorder by history.  Given his 
unstable home life, the Veteran was discharged to an 
emergency shelter to be chosen by a police officer and it was 
recommended that he receive additional psychiatric treatment 
for his psychiatric disorder.

Enlistment records show that the Veteran reported previous 
treatment for a mental condition prior to his enlistment.  
The Veteran stated, "my mother thought I was crazy.  I was 
there [hospitalized] for about 2 1/2 weeks in the winter of 
1986."  The examiner noted that the Veteran had received 
psychiatric treatment due to family problems.  A December 
1991 mental health service record reported that the Veteran 
had normal mood and affect.  He had no suicidal or homicidal 
ideation.  It was noted that the commanding officer had 
concerns given the Veteran's prior history; however, it was 
not a problem at that juncture.  Separation documents show 
the Veteran complained of trouble sleeping since returning 
from Desert Storm.  The Veteran reported having visions of a 
soldier that was injured.  He complained of excessive worry 
but didn't know why.  On the May 1993 Separation Physical, 
the examiner recommended that the Veteran should follow-up at 
the VA hospital regarding any problems related to his 
deployment.

Subsequent to service, a May 1997 Persian Gulf Registry 
Physical Examination reported that the Veteran had a very 
flat affect, some occasionally near tears and that he wanted 
to "talk some things over that had happened over there."  
The examiner noted that he was referring the Veteran for 
psychiatric treatment and strongly suspected PTSD as a final 
diagnosis.

In an October 1997 evaluation, the Veteran complained, "I've 
been struggling ever since I left the Army."  The Veteran 
reported his pre-military psychiatric hospitalization.  The 
Veteran reported that he was "running with an older 
girlfriend," experiencing harsh discipline from his parents 
and causing his mother to be fearful for her own safety.  The 
examiner noted that he was unaware of any final diagnosis 
that might have been established but the Veteran was 
discharged to a foster home and place on multiple 
medications.

The Veteran also reported a more recent history of treatment 
for PTSD at the VA.  He reportedly was prescribed medication 
for these PTSD symptoms; however, it was discontinued after 
one week due to side effects.  His sleep quality and quantity 
was variable.  For example, he had occasional insomnia and 
some broken sleep patterns due to nightmare, although he did 
not spontaneously report combat-related dream content. 

Reportedly, those around him considered him as being closed, 
suspicious and rigid.  He had occasional difficulty with a 
"temper problem."  His only friends consisted of his 
girlfriend and computer related contacts.  Most of his time 
was spent eating, sleeping or running a few errands, but 
mostly he surfed the internet.  He would take occasional 
walks, eat out or go to the movies.  He had an interest in 
outdoor activities but his actual participation was minimal 
due to fiscal constraints.  He watched a significant amount 
of television.  He completed his activities of daily living 
with adequate independence.

The examiner recorded the Veteran's military history.  The 
Veteran reported that most of his service was as a medic and 
that he saw significant overseas tours, including Germany and 
eight months in Saudi Arabia that involved direct combat; 
however, he was unwilling to elaborate on specific details.

Since leaving the Army, the Veteran estimated that he held 
30-40 jobs.  Over the past year he had been continuously 
unemployed and his sporadic pattern of gainful activity 
appeared to be related to his numerous terminations for 
physical complaints or "problems with ethics."  Other times 
he was terminated due to personality conflicts.  He was 
largely supported by his girlfriend's income.

He was previously married for two years; the marriage ended 
in divorce.  He had a 'serious" relationship with a German 
woman who became pregnant and then aborted.  His family 
history was unstable.  There were frequent conflicts and the 
Veteran spent time in boarding homes.  He reported his 
biological father was killed in Vietnam and his Mother was 
currently living in Alaska.  He had 2 brothers and 1 sister.  
He had no recollection of psychiatric disturbances in 
extended family members.

His general health was reasonably good although he reported 
chronic low back pain and occasional right knee pain.  He had 
no known allergies and used no medication on a daily basis.  
He did not use or abuse drugs or illicit substances.  He 
consumed alcohol on an occasional, social basis and smoke 1/2 
pack of cigarettes in a typical day.

Objectively, the Veteran was subdued, initially guarded; 
however, ultimately cooperative.  There was no psychomotor 
agitation or retardation and his thought processes were 
logical and coherent with good association.  He was not 
delusional and did not have hallucinations.  His affect was 
over-controlled with subjective depression of mood but 
without suicidal or homicidal ideation or intent.  He gave an 
internally consistent retelling of historical information 
using neurologically intact speech without articulation or 
paraphasic error.  Eye contact was reduced; he had good 
hygiene and was attired in a clean, informal manner.  There 
was some mildly reduced frequency of movement; however, he 
was able to sit through the interview without any observable 
pain behavior.  There were no unusual tics, tremors or motor 
movements.

He was oriented to time, person and place.  His ability to do 
simple integer arithmetic was generally adequate; however, he 
struggled with multiplication.  Digit spans were reduced to 
four forward and only three in reverse.  Insight into his 
emotional needs and interpersonal relationships was only fair 
at best with a general lack of psychological sophistication 
and a tendency to misinterpret the motives of others; 
combined with a significant narcissistic posture.  Judgment 
was adequate, at least in terms of every day practical 
matters as measured by his response to hypothetical 
situations presented to him as well as by review of his 
recent historical behavior.  He had no difficulties with 
similarities or differences and he was able to think 
abstractly.  He provided technically correct, although 
somewhat concrete responses to three common proverbs.

He was diagnosed with dysthymic disorder and rule out PTSD.  
There was also a diagnosis of personality disorder, primary 
diagnosis.  He was assigned a Global Assessment of 
Functioning (GAF) score of 68.  The examiner commented that 
given the long-term nature of his symptoms and waxing and 
waning course, the dysthymic disorder subtype was strongly 
suggested.

The examiner explained that the Veteran was not psychotic and 
did not report excessive free-floating anxiety, irrational 
fears (phobias) or the sudden intrusion of overwhelming 
anxiety (panic attacks).  Therefore, the classic anxiety 
disorders could be ruled out.  The examiner did not have 
access to past records therefore he could not accurately 
diagnosis PTSD.  Further, the Veteran was unwilling to 
discuss his military experiences or any associated symptoms, 
thus making it even more difficult to definitively diagnose 
PTSD.  

The examiner commented that the Veteran's screen for 
cognitive dysfunction was quite uneven, most likely due to a 
combination of mild depressive pseudodementia and general 
lack of motivation to expend effort.  It was doubtful the 
Veteran had a true organically based dementia.

The examiner concluded the primary area of psychopathology 
was on Axis II (personality disorder).  In this regard, the 
Veteran was a chronically angry and depressed man who made 
excessive use of projection, blame and fault finding to 
account for unpleasant occurrences in life.  There were 
distinct passive-aggressive qualities and he was very rigid 
in his world view which cumulatively made it difficult for 
him to accept supervision or adapt to work place rules.  He 
had a great deal of difficulty in the modulation of negative 
affect and he had a great deal of unresolved anger toward his 
mother.  He gravitated toward independent relationships.  He 
was competent to make major decisions affecting his life and 
to manage his financial affairs.  The combination of 
depression with prominent access to pathology cumulatively 
produced moderate impacts on both social and vocational 
functioning without any necessity to invoke a PTSD 
designation to account for his unemployability.  The examiner 
concluded that the Veteran would benefit from a period of 
individual psychotherapy combined with aggressive use of 
antidepressants.

In a December 2000 VA examination, the Veteran complained of 
intrusive thoughts and memories of traumatic events that he 
experienced during the Persian Gulf War, depressed mood, 
sleep impairments, frequent nightmares and concentration 
problems.  The examiner noted the previous psychiatric 
treatments and observed the report contents were based 
primarily on the Veteran's self-report.

The Veteran reported a very difficult childhood.  He never 
knew his biological father but he was raised by his mother 
and step-father.  He reported that both his parents were 
physically abusive during his childhood.  Reportedly on one 
occasion the step-father broke the Veteran's nose for 
refusing to terminate a relationship with his girlfriend in 
the 7th grade.  As a result, he stopped talking to his 
parents, thus inciting more violent behavior from them, 
ending in his being committed to a psychiatric hospital for 2 
weeks.  On release from the hospital he lived in a series of 
foster homes and shelters until he was approximately 18 years 
old when he joined the military.  

His performance in school was adequate; however, he did 
repeat the 3rd grade.  He graduated from high school on time 
despite a very unstable home environment.  He had one noted 
legal infraction that resulted in him being given a suspended 
sentence.  In one foster home placement, he stole $1200 of 
personal belongings when he found out he would not receive 
long-term placement in the home.  He reported a history of 
significant marijuana and LSD abuse.  

He denied any significant traumatic events or losses prior to 
entering the military (with the exception of events 
previously discussed).  He enlisted and opted to become a 
military medic.  He completed basic training at Fort Knox and 
advanced medical training at Fort Sam Houston.  He was 
deployed to Saudi Arabia and spent eight months in the war 
zone northwest of Kuwait.

He reported on one occasion he volunteered to accompany 
scouts who went out to look for enemy movement.  As medic, he 
remained a safe distance away from the lead vehicle.  As they 
were patrolling, the lead vehicle was hit.  He went to help 
and requested cover fire.  The soldier directly in front of 
him hit a landmine causing a large explosion that killed his 
good friend; the friend reportedly died in the Veteran's 
arms.  A second soldier received extensive leg injuries from 
the shrapnel produced by the explosion.  The Veteran and the 
driver received minor injuries from the shrapnel.  He 
reported that this was his most traumatic event and he had 
considerable difficulty discussing the event in detail and 
was visibly upset and tearful when recounting it.

Another stressful event involved him having to administer 
medical care to a soldier injured in a tank accident.  The 
Veteran did not witness the accident but the soldier suffered 
a broken spine.  Additionally, he reported the first time he 
was called on to provide medical treatment was a fairly 
traumatic experience as well; specifically a soldier got his 
fingers severed in a tank accident when his hand got caught 
closing the door.  He witnessed numerous other gruesome 
injuries and accidents during his time as a medic that were 
significantly distressing to him. 

The Veteran reported that one of his younger brothers died in 
a car accident in 1993.  His described relationship with his 
remaining siblings was fair but not particularly close.  He 
had occasional contact with his mother but his relationship 
with her was not close.  He felt close to his stepfather and 
had a decent relationship with him despite the fact that his 
stepfather had been abusive towards him.  He has been married 
twice; his first marriage ended in divorce.  He had a much 
closer relationship with his current wife and he spent most 
of his time with her.  They had somewhat limited social 
interactions given the fact that they had recently moved.

Since returning from the Persian Gulf, the Veteran had been 
unable to maintain consistent employment.  He estimated that 
he had held over 10 jobs, each lasting approximately 2-3 
months.  He had chronic hip, leg and back pain dating back to 
1991 when he fell off a tank.  As a result of the accident, 
his mobility is severely limited which has interfered with 
his ability to maintain employment.  Fatigue, memory and 
concentration difficulties also contributed to his employment 
problems.

The Veteran reported he was arrested in 1993 or 1994, during 
his first marriage, for a domestic violence incident.  He 
reported that his first wife would become violent during 
arguments but he generally did not reciprocate her attacks.  
On one occasion he attempted to leave the house because he 
was becoming increasingly angry; she blocked his exit and 
slapped him; he responded by grabbing her neck and shoving 
her to the floor.  He choked her but she sliced his neck with 
a pen.  When the police arrived, he reportedly volunteered to 
be arrested despite not instigating the physical altercation.

Objectively, he endorsed numerous PTSD symptoms.  He had 
exposure to recognizable stressor, namely traumatic military 
events, which evoked intense fear.  He reported experiencing 
intrusive thoughts and memories several times weekly of the 
explosion that took his friend's life; particularly, he often 
thought about his friend dying in his arms.  He had weekly 
nightmares related to this event and other traumatic 
experiences he encountered as a medic.  He described becoming 
very emotionally upset when he encountered cues that reminded 
him of these traumatic experiences.  At times he had 
pronounced physical reactions when he was reminded of his 
traumatic experiences; particularly, he experienced a rapid 
heart rate and accelerated breathing when reminded of the 
explosion that took his friend's life.  

He went through great lengths daily to avoid thinking and 
talking about his traumatic experiences.  He also avoided 
activities that remind him of the events.  He could no longer 
watch movies related to combat or military activities without 
becoming very anxious.  Since returning from the Persian 
Gulf, he was less interested in activities and hobbies that 
he used to enjoy.  Additionally, he felt more socially 
distant from others; this was partly due to the fact that he 
and his wife had recently moved to Massachusetts and knew 
very few people in the area.  Yet, his diminished interest in 
social activities pre-dated their move.  

Also according to self-report, he regularly experienced 
strong feelings of anger and irritability.  He also reported 
that he was frequently distractible and had considerable 
difficulty concentrating.  He reported being vigilant and 
watchful, especially in public.  He regularly thought about 
using his cane as a weapon to defend himself if necessary.  
He had a very pronounced startle response that was evident 
during the clinical interview when a computer in the room 
suddenly beeped.  He also had sleep impairments; he had 
particular difficulty falling asleep and staying asleep.

The Veteran also reported significant depressive 
symptomatology, including depressed mood, markedly diminished 
interest in previously enjoyed activities, significant sleep 
disturbance, pronounced fatigue and energy loss nearly every 
day, feelings of worthlessness, periodic suicidal ideation 
and concentration difficulties.  He reported the symptoms had 
occurred intermittently over the course of the past two years 
but had been present more often than not.  The examiner 
concluded the symptoms and pattern were consistent with a 
diagnosis of major depressive disorder, recurrent, moderate.

The Veteran's affect was fairly flat.  He articulated his 
thoughts and answers to questions in a direct, coherent and 
goal-directed way.  There was no evidence of thought 
blocking, pressured speech or loose associations.  He was 
often tearful when providing answers related to his traumatic 
experiences and subsequent symptoms; accordingly, sometimes 
his answers were brief or he would defer to his wife for 
elaboration.  He was oriented in all spheres and did not 
evidence difficulty with memory; however, he was sometimes 
distractible necessitating that questions were repeated.  
There was no evidence of formal thought disorder.  He denied 
homicidal ideation; however, he did report occasional 
suicidal ideation but did not have any plan or intent.  The 
examiner concluded that the Veteran appeared to be an 
accurate and forthcoming historian.

In summary, the examiner concluded that the Veteran's 
objective testing and reported history seemed to be 
consistent with the PTSD and major depressive disorder.  The 
examiner explained the symptoms of the Veteran's psychiatric 
disorders were moderately and significantly disruptive to his 
social and occupational functioning.  The Veteran was 
assigned a GAF score of 40.

In an April 2001 VA treatment record, the Veteran 
spontaneously began discussing distressing combat related 
experiences.  He reported that a jackhammer used at a 
construction site that was on the drive to the appointed 
reminded him of gunfire.  This triggered memories of 
distressing scenes that he had witnessed as a medic in the 
Army.  He was tearful and visibly anxious when recalling 
these events but was able to discuss them in moderate detail 
without changing the topic or otherwise avoiding the memory.

He reported significant feelings of guilt related to fatal 
injuries and accidents that he responded to.  He was 
encouraged to explore different courses of action that he 
could have taken and the identified alternate (idealized) 
outcome.  He was encouraged to continue taking similar risks 
(discussing combat experiences) in future sessions.

In October 2004 VA treatment record, the Veteran's behavior 
and attitude were uncooperative, passive, evasive, guarded 
and wholly dependent on his wife.  It was difficult to gauge 
the Veteran's thought content and process, although, he was 
quite goal directed in the few comments or answers he did 
give.  It was difficult to gauge his orientation; however, 
the Veteran seemed to clearly know dates and times of contact 
with the mental health clinic.  His attention and 
concentration were described by his wife as being poor.  The 
Veteran made little or no eye contact; however, he appeared 
to be quite attentive to everything being said and did not 
present any gross deficit in attention or concentration.

Affect was flat, constricted, restricted and overall 
indifferent.  When he did make eye contact, his affect 
appeared intense and quite angry.  His mood was very 
depressed and somewhat anxious and nervous.  The wife denied 
any suicidal ideation, intent or plan.  Insight and judgment 
were difficult to gauge; however, it appeared the Veteran's 
judgment was only fair to poor.  The Veteran was diagnosed 
with PTSD (both childhood and combat related), dysthymic 
disorder and generalized anxiety disorder (Axis I).  He was 
also diagnosed with dependent personality disorder and 
multiple cluster B personality disorder traits (Axis II).

In an October 2008 VA examination, the examiner indicated 
that the claims file and medical records had been reviewed.  
The examiner noted the Veteran's past and present treatment 
for a psychiatric disorder.  The Veteran reported chronic 
pain throughout his body on a daily basis since his combat 
experience.  He also reported symptoms of depression on a 
daily basis including dysphoria and the urge to cry.  He 
related his feelings of depression to his combat experiences 
and pain.  He had poor motivation; however, he denied 
suicidal feelings.

The Veteran's reported pre-military, military and post-
military history remained wholly unchanged from previous 
examination reports; however, his biological father 
reportedly died in a house fire when the Veteran was 2 even 
though he told previous examiners that his biological father 
was killed in Vietnam.  His military occupation was front 
line medic.  He reportedly had combat experience and 
sustained combat wounds (he described taking shrapnel to his 
back).

He had been married to his current wife for approximately 9 
years and he felt close to his wife and loved her.  He did 
not have any children.  He did not have any close 
friendships; however, he did have acquaintances that he saw 
periodically.  Overall, he was relatively isolated although 
he had a loving relationship with his wife.

His general appearance was clean and neatly groomed.  He was 
cooperative and relaxed toward the examiner.  His affect was 
constricted and his mood was generally neutral.  He was 
unable to do the serial 7's; however, he did recite the days 
of the week backward (6 seconds).  He recited the months in 
backwards order in 43 seconds which was slow and indicated 
some disruption in attention.  He was oriented and there was 
no deficit in thought process or content.  He had no 
delusions or hallucinations.  He understood outcome of his 
behavior and understood that he had a problem.  His 
intelligence was average.  He had noted sleep impairments; 
mainly, extended periods of sleep time due to medications.  
He had no obsessive/ritualistic behavior, no panic attacks, 
no homicidal thoughts and no suicidal thoughts.  His impulse 
control was good with no episodes of violence.

The examiner noted that the Veteran provided conflicting 
information on two occasions: (1) he reported having a Combat 
Action Badge (CAB) which was not reflected on his DD 214; (2) 
he said his father was killed in a house fire although in 
1997 he reported his father was killed in Vietnam.  His 
reliability was judged as fair.  His recent and remote memory 
was normal; however, his immediate memory was mildly 
impaired.  

The Veteran reported his unit was on "body detail" on the 
"highway to hell" in Iraq.  He reported particular distress 
when seeing the bodies of children.  When he was wounded, a 
scout stepped on a land mine which hit him with shrapnel.  He 
had such PTSD symptoms as persistent re-experiencing of 
traumatic events, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, 
hypervigilance and exaggerated startle response.  The PTSD 
symptoms caused significant distress or impairment in his 
social, occupational and other important areas of 
functioning.  He had nightmares 1-2 times per month and had 
intrusive thoughts on a daily basis.  His symptoms were 
moderate and have occurred since his combat experience.  He 
also reported memory problems, depression and social 
isolation related to stress exposure.

The Veteran was diagnosed with PTSD and depressive disorder.  
The examiner commented that the depressive disorder was 
partially related to PTSD and partially related to chronic 
pain.  He also exhibited behavior consistent with a 
personality disorder.  The examiner commented that his 
personality problems more likely than not impair his coping 
abilities with PTSD which exacerbated the PTSD.  He was 
assigned a GAF score of 55.

The examiner commented that the Veteran was withdrawn 
socially and from his wife at times.  He had more difficulty 
coping with his chronic pain.  He reported difficulties 
trusting other people when he was working although that was a 
combination of physical and emotional abuse as a child and 
his exposure to combat stressors.

The examiner explained that this was a complex case where the 
Veteran more likely than not had signs of PTSD from childhood 
abuse, depression as a teen, personality problems and PTSD as 
a result of combat exposure.  The Veteran's difficulties in 
social functioning, coping with stress and work problems were 
partially related to his combat caused PTSD.  The Veteran's 
inability to work was primarily related to physical problems.  
The examiner noted that the Veteran's personality problems 
were partially responsible for impairment socially, 
relationship problems and in his ability to cope.

The examiner explained that the Veteran had signs of PTSD 
from childhood abuse including intrusive thought and 
avoidance of conflict with his family.  The childhood abuse 
and subsequent mood, PTSD and personality problems made the 
Veteran more vulnerable to develop combat related PTSD.  The 
Veteran's personality problems, difficulties establishing 
therapeutic relationships and chronic pain decrease his 
prognosis.

The examiner concluded that the Veteran's pre-existing 
depression, personality problems and subthreshold PTSD 
symptoms were aggravated by his combat exposure.  In this 
regard, the examiner explained that the Veteran admitted to 
difficulties with depression as a teenager as well as 
symptoms of PTSD.  He was hospitalized as a teenager for 
depression and behavioral problems (noted in the c-file 
review) and had previously been diagnosed with personality 
disorder.  The examiner explained that personality disorder 
was recognizable in adolescence or early adulthood and 
theoretically was caused by difficulties in attaining 
psychological developmental tasks or due to genetic 
predisposition.  Abuse and neglect were primary causes for 
personality disorders.  Thus, the examiner's overall 
conclusion was that the Veteran's personality disorder was 
present prior to his military experience.  Therefore the 
Veteran was vulnerable to developing PTSD with additional 
exposure to traumatic stressors such as combat due to his 
pre-existing PTSD symptoms, depression and personality 
disorder.

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the Veteran's 
pre-existing psychiatric disorder as likely as not was 
aggravated, made permanently worse by events of the Veteran's 
period of active service.  In this regard, the Board notes 
that the examiner (October 2008 VA examination) is certainly 
competent to make a medical determination that the Veteran's 
pre-existing disorder was made permanently worse by events of 
his service.  Further, there is no evidence in the file that 
directly contradicts this conclusion.  

The Board is aware that certain records indicate that the 
Veteran's primary diagnosis is a personality disorder.  In 
this regard, congenital or developmental abnormalities, such 
as personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).  To that end, in the October 
2008 VA examination report, the examiner essentially 
concluded that the Veteran's pre-existing depression, 
personality problems and subthreshold PTSD symptoms were 
aggravated by his service.  

With regard to the PTSD aspect of the claimed psychiatric 
disorder, the Board is aware that regulations require a 
diagnosis of PTSD, link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  To that end, the Board is aware that 
results of the unit research seem to indicate that the 
Veteran's unit was not necessarily engaged in combat.  
However, the Board notes that the Veteran was awarded the 
Army Achievement Medal for his performance in caring for an 
injured soldier which prevented further injury and possibly 
helped to save the injured soldier's life.  In this regard, 
the Veteran consistently stated his experiences as a medic 
was traumatic to him.  Thus, while the evidence does not 
necessarily confirm combat, the evidence does indicate that 
the Veteran had PTSD related to traumatic events of service.

Finally, the Board notes the multiple lay statements 
submitted by and on behalf of the Veteran by his family 
members and friends indicating that the Veteran's exhibited 
psychiatric disability was worse since his discharge from 
service.  While not competent to render an opinion as to 
etiology, these witnesses are certainly competent to report 
symptoms capable of lay observations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the Board finds that the evidence is 
essentially in equipoise.  In such cases, reasonable doubt in 
resolved in the appellant's favor, warranting allowance of 
service connection in this case.

III. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a March 1998 rating decision, the RO granted service 
connection for gastroenteritis in light of the fact that the 
Veteran complained of abdominal problems both during and 
subsequent to service.  A non-compensable evaluation was 
assigned, effective from March 1997.  This evaluation has 
remained in effect since that time.  In April 1998, the 
Veteran submitted a statement claiming his afforded 
examination was inadequate for rating purposes.

In an October 1999 VA examination report, the Veteran 
reported an episode of diarrhea and crampy diarrhea during 
service that lasted for a couple of days.  He was treated 
with Pepto-Bismol and he had no further complaints.  He had 
no history of diarrhea subsequent to service until his move 
from Alaska to Massachusetts.  He denied any history of 
significant abdominal cramps, tenesmus, gastrointestinal (GI) 
problems or rectal bleeding.  He denied any history of 
inflammatory bowel disease or irritable bowel syndrome.  He 
had bowel movements once a week or once every two weeks.  He 
had usual constipation and his bowel movements were solid 
with streaks of blood.  

On examination, he was diagnosed with history of 
gastroenteritis in the past resolved, probably and history of 
constipation with bowel movements every 1-2 weeks with 
history of hard stool with streaks of blood.  X-rays showed 
well-formed stool seen from the rectum extending to the 
cecum.  The bowel gas pattern was otherwise unremarkable.  
Soft tissues and bony structures were unremarkable.

In a May 200 VA treatment record, the Veteran complained of 
lower abdominal pain.  He received medication in staggered 
doses which provided some relief.  He also had a history of 
bright red blood per rectum (BRBPR) but he refused a rectal 
examination.  He described the pain as a sharp, focal and 
non-radiating pain.  It was not associated with eating or 
passing gas.  The pain was increased with movement and deep 
inspiration.  He denied any fever, chills, sweats, nausea, 
vomiting, diarrhea or melena.

On examination the abdomen was normal, soft and symmetric 
with focal tenderness over an area in the lower left quadrant 
(LLQ) that increased with flexion of the abdominal wall 
musculature.  He had no rebound or guarding.  He was not 
tympanitic and there was no herniation.  CT scan showed 
probable food in the stomach otherwise no other visceral 
pathology.  The lower left rectus abdominal muscle was 
focally thickened without any evidence of fluid, 
consolidation or inflammation anterior or posterior to the 
thickened area.

It was determined that the pain was focal, not visceral and 
related to the abdominal wall musculature.  He was diagnosed 
with abdominal wall pain and rectal bleeding, most likely 
hemorrhoidal based on history.

A December 2003 VA treatment record indicated the Veteran 
still had problems with bowel movements.  He had straining 
with bowel movements which he had every 3 days or so.  On 
assessment, the examiner noted constipation still posed a 
problem.

In the October 2008 VA examination, the Veteran reported 
chronic constipation with occasional right and left lower 
abdominal pain, worse with defecation and strain due to the 
chronic constipation.  He underwent colonoscopy approximately 
7 years earlier; however, he refused to undergo barium enema.  
He denied any history of anemia.

Upper GI series with small bowel follow through showed good 
distensibility and peristalsis of the esophagus with free 
flow barium through the gastroesophageal junction of the 
stomach which distends well, coats well and displays normal 
gastric motility.  The stomach had somewhat horizontal 
orientation within the abdomen which might predispose the 
Veteran to gastroesophageal reflux (GER); however, no GER or 
hiatal hernia was identified on the examination.  There is 
free flow of barium through the pyloric channel of the 
duodenal bulb which distends well and has no evidence of 
spasm or ulceration.  The post bulbar area and duodenal sweep 
have an unremarkable fluoroscopic appearance.  No bunching or 
separation of bowel loops was seen.  The mucosal pattern of 
the small bowel appeared unremarkable.  No stricture was 
identified of the terminal ileum.

The abdomen was soft with no mass; however, there was a quite 
delayed pain response to light palpation of the left upper 
quadrant.  Bowel sounds were present and normoactive.  The 
Veteran was diagnosed with irritable bowel syndrome with 
recurrent/chronic constipation exacerbated by opioid use for 
arthritis.

The veteran's service-connected gastroenteritis has been 
assigned a non-compensable disability evaluation under 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7319.  Under DC 7319, a 
non-compensable evaluation is assigned mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
assigned for a moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is assigned for a severe 
irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.

Given its review of the record, the Board finds that the 
Veteran's service-connected gastroenteritis is more nearly 
approximated by moderate symptoms.  Thus, an increased 10 
percent evaluation, but no more, is warranted.  See 38 C.F.R. 
§ 4.7.  The Veteran does not have severe symptoms such as 
diarrhea or alternating diarrhea and constipation sufficient 
to produce constant abdominal distress.  Therefore, an 
evaluation in excess of 10 percent is not warranted.  
Overall, assignment of an increased 10 percent evaluation is 
justified by the evidence of record.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is granted.

An increased evaluation of 10 percent, but not higher for the 
service-connected gastroenteritis is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


